Citation Nr: 1232715	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2004, November 2007, June 2010, and September 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD. 

2.  The Veteran's alcohol dependence and polysubstance abuse are not manifestations of his schizoaffective disorder.

3.  An acquired psychiatric disorder, diagnosed as schizoaffective disorder, was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  Service connection for alcohol dependence and polysubstance abuse is precluded by law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a),(d), 3.310.

3.  An acquired psychiatric disorder, diagnosed as schizoaffective disorder, was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In this case, Veteran was informed in April 2001 and December 2009 letters that evidence of additional sources other than his service records and behavior changes may constitute credible supporting evidence of his claimed stressors.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the June 2012 SSOC.  Therefore, any timing deficiency has been remedied.

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in February 2010 with an addendum medical opinion issued in October 2010 .

The Board also finds that VA has complied with the July 2004, November 2007, June 2010, and September 2011 remand orders of the Board.  In response to the Board's remands, the Veteran was provided full notice in compliance with the VCAA and copies of his records from the Social Security Administration (SSA) were obtained and added to the claims file.  The Veteran was contacted in June 2010 and asked to identify all his non-VA health care providers.  No response to this request was received.  The Veteran was also provided VA examinations in September 2004 and February 2010 with an October 2010 addendum medical opinion.  

The November 2007 Board remand ordered that VA should contact the United States Marine Corps (USMC) and request that they investigate the Veteran's claimed incident of military sexual trauma.  In December 2008, the USMC responded to VA's request with a copy of the 1976 command chronology for the Veteran's unit.  The USMC advised that additional information may be available through the National Archives and Records Administration (NARA).  After issuing requests in June and September 2009 for the Veteran's unit roster, VA received a reply from NARA in October 2009 stating that their holdings of Marine Corps' records was limited to copies of the command chronologies.  The October 2009 response went on to ambiguously state that a copy of the command chronology for the requested period was enclosed, but no chronologies were available from 1974 to 1976.  No enclosures were received with the October 2009 NARA response.  In any event, it is clear that the Veteran's unit roster is not available through NARA and as discussed below, the Board has determined that the Veteran is competent to report an incident of sexual assault during service.  The Board therefore finds that additional efforts and requests to obtain a copy of the Veteran's unit roster or command chronologies from NARA would serve no purpose other than to further delay the claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Service Connection Claim

The Veteran contends that service connection is warranted for a psychiatric disorder as it was acquired during active duty service due to an instance of sexual assault.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD. Although the Veteran's VA physicians have noted the presence of some symptoms of PTSD, the Board finds that the weight of all the competent evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran was first noted to have symptoms suggestive of PTSD in August 2000, while receiving treatment in the St. Cloud VA Medical Center (VAMC).  After reporting an incident of military sexual assault during an individual counseling session in August 2000, the Veteran was found to have probable PTSD.  Similar findings were made during two VAMC evaluations in September 2000; the Veteran was diagnosed with possible PTSD and appeared to meet the criteria for PTSD due to military sexual trauma.  The Board finds that these examinations, while showing symptoms associated with PTSD, do not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The characterization of the claimed  PTSD as "probable" and "possible" is simply too speculative to support the claim, and one of the September 2000 VA providers was only able to conclude that the Veteran "appear[ed] to meet the criteria" for PTSD.  Similarly, during an April 2001 psychological evaluation at the Minneapolis VAMC, the VA psychiatrist noted that the Veteran technically met the requirements of PTSD, but concluded that the diagnosis of a nonspecified anxiety disorder was more accurate as many of the Veteran's symptoms overlapped with his comorbid psychiatric conditions.  

The Veteran was also provided VA examinations in September 2004 and February 2010 to determine whether he met the criteria for a diagnosis of PTSD.  After examining the Veteran and reviewing the complete claims file, both VA examiners diagnosed the Veteran with schizoaffective disorder and alcohol dependence and polysubstance abuse in remission.  The Veteran was not diagnosed with PTSD.  The February 2010 VA examiner noted that none of the previous examinations provided an adequate basis for a diagnosis of PTSD and the medical records showed a clear consensus for the diagnosis of a schizoaffective disorder.  Additionally, the February 2010 VA examiner pointed out that on the few occasions the Veteran had been found to manifest symptoms suggestive of PTSD, the diagnosis was never carried forward into his treatment and his VAMC problem list did not include PTSD as a current diagnosis.  

The Board has considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  
The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

The Board finds that while the Veteran's health care providers have at times identified some symptoms suggestive of PTSD, he has never been found to meet the DMS-IV criteria for a diagnosis of PTSD.  None of his health care providers have ever formally diagnosed PTSD, and the September 2004 and February 2010 VA examiners both concluded that the diagnosis of schizoaffective disorder was more appropriate for the Veteran's symptoms.  The Board has considered statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a) (2011).  

The Board will now turn to the Veteran's other diagnosed psychiatric disorders to determine whether service connection is warranted for these disabilities.  The record clearly establishes the presence of a current disability as the Veteran has been diagnosed with schizoaffective disorder and has received treatment for this disability throughout the claims period.  His treatment records also show consistent findings of alcohol and polysubstance abuse.  Although the Veteran was previously diagnosed with bipolar disorder and paranoid and mixed personality disorders, to be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The Veteran's paranoid and personality disorders were diagnosed in August 1986 and bipolar disorder was identified in November 1997, well before his claim for service connection was received in July 2000.  The medical evidence dated during the claims period does not contain any findings of these conditions, and the Board's decision will therefore focus on whether service connection is warranted for the currently diagnosed schizoaffective disorder and alcohol and polysubstance abuse. 

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  The General Counsel's opinion was based on section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, which amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection for an acquired psychiatric disorder after October 31, 1990.  Therefore, to the extent that the Veteran seeks service connection for alcohol dependence and polysubstance abuse as directly related to his honorable service, the claim must be denied as a matter of law.  However, service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Board will therefore still consider whether service connection is possible for the Veteran's alcohol and polysubstance abuse to the extent that he has maintained his drinking and drug use are manifestations of his claimed psychiatric disorder.  

The record establishes the presence of current psychiatric disabilities and the Board also finds that the second element of service connection-an inservice-injury-is demonstrated.  The Veteran has maintained that he was sexually abused during active duty service.  He has consistently reported since August 2000 that an unwanted sex-act was performed on him by a fellow Marine in late 1975 or 1976.  Although efforts to verify the incident in the Veteran's service records have been unsuccessful, the Veteran is competent to describe events that occurred in service.  Furthermore, both the September 2004 and February 2010 VA examiners found his account of sexual abuse during service credible.   The Board will therefore resolve reasonable doubt in his favor and find that the incident of military sexual trauma reported by the Veteran occurred.  

The Board must now determine whether a nexus exists between the Veteran's current psychiatric disorder and the in-service injury.  Service records do not indicate such a link; they are negative for complaints or treatment for a psychiatric condition and there are no findings of a chronic psychiatric disorder during service.  The Veteran was also found to be psychiatrically normal at the December 1976 separation examination.  In addition, there is no medical evidence of a psychiatric disorder until years after the Veteran's discharge from service.  He was first hospitalized for mental health treatment in July 1986 at the St. Paul-Ramsey Medical Center, almost a decade after his separation from active service.  At that time, the Veteran was diagnosed with a paranoid disorder and persistent delusions.  The Veteran was hospitalized on two more occasions in August 1986 and October 1988, and was diagnosed with schizophrenia in December 1989 during a SSA examination.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's schizoaffective disorder was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has reported a continuity of symptoms since service.  In statements dated throughout the claims period, the Veteran has contended that his alcohol and drug use, while present before his entrance into active duty service, intensified after his in-service assault and were used as a form of self-medication.  The Veteran has stated that he drank and used drugs continuously after service (until a more recent period of remission) and experienced symptoms such as sleep disturbance, detachment, and problems with anger management immediately after the assault which have continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds the Veteran's statements regarding continuous alcohol and drug abuse during and after service are credible.  The record contains several lay statements from the Veteran's family describing his substance abuse problems immediately after service and for years thereafter.  Furthermore, the Veteran was admitted to various private facilities for chemical dependence treatment beginning in the 1970s, only a few years after his discharge from active service.  However, while the record clearly shows a history of continuous alcohol and drug use after service, it does not establish that the Veteran's substance abuse was a manifestation of his schizoaffective disorder.  None of the Veteran's health care providers have determined that his drinking and drug use is related to schizoaffective disorder, and the Veteran himself has reported during numerous psychiatric examinations that he began to experience problems with alcohol from the age of 14 or 15.  The record also contains a competent medical opinion weighing against the claim; in October 2010, the February 2010 VA examiner provided an addendum opinion specifically finding that the Veteran's in-service and post-service alcohol and drug use were not manifestations of any currently diagnosed psychiatric disorder.  The VA examiner further noted that the Veteran's substance abuse pre-existed service and was a separate diagnosis without a precipitating or underlying psychiatric disorder.  Thus, while the Veteran experienced problems with alcohol and drug use both during and after service, it was not a symptom or manifestation of his schizoaffective disorder and cannot be used to establish a continuity of symptoms of the claimed psychiatric disorder.  

The Veteran has also reported experiencing continuous psychiatric symptoms since service to include sleep disturbance and anger problems.  With respect to these manifestations of the claimed disability, the Board finds that the Veteran's reported history is not credible.  While he reported experiencing psychiatric symptoms immediately after his in-service assault, as noted above, service records are entirely negative for complaints related to a psychiatric disorder.  The Veteran was also found psychiatrically normal at the time of his separation examination in December 1976.  The Veteran never reported experiencing psychiatric symptoms during service until after his claim for compensation was received in July 2000, more than 25 years after discharge.  Furthermore, as noted above, there is no evidence of a non-substance abuse related psychiatric disorder until July 1986 when the Veteran was hospitalized for acute paranoia and persistent delusions.  The Board finds that the Veteran's statements and history made for compensation purposes many years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The competent medical evidence of record also weighs against the finding of a link between the Veteran's schizoaffective disorder and active duty service.  However, there is some evidence to support the claim.  In April 2001, a VA psychiatrist determined that the incident of in-service sexual trauma had a significant meaning to the Veteran.  A similar conclusion was made by the September 2004 VA examiner who noted that the Veteran's military sexual trauma had a significant and ongoing impact on his psychiatric condition.  While these findings lend some support to the Veteran's claim that his current psychiatric disorder is related to service, the Board finds that they are clearly outweighed by the opinion of the February 2010 VA examiner.  After examining the Veteran and reviewing the claims file, the February 2010 VA examiner found that there was no indication that the Veteran's sexual assault contributed to his psychiatric diagnoses to any significant degree.  The VA examiner also issued an October 2010 addendum opinion which clearly stated that none of the Veteran's currently diagnosed psychiatric disorders had their onset during active duty service.  The Board finds that these opinions are entitled to significant probative weight as they were based on an accurate presentation of the facts, considered the contents of the Veteran's service records, and included a full rationale for the stated opinions with numerous specific references to other evidence contained in the claims file.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the opinions of the February 2010 VA examiner clearly outweigh the general and inconclusive findings of the April 2001 VAMC psychiatrist and September 2004 VA examiner.  

The Board has considered the statements of the Veteran and his family connecting his schizoaffective disorder to service, but as laypersons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of his substance abuse and psychiatric problems, but finds that his opinion as to the cause of the schizoaffective disorder simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1131, 1336.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 10 years after his separation from active duty service.  In addition, the weight of the competent medical evidence establishes that the Veteran's substance abuse is not a manifestation of his schizoaffective disorder and the psychiatric disability is not etiologically related to an incident of the his active duty service, to include his military sexual trauma.  
The Board has considered the Veteran's reported continuity of symptomatology, but finds that his reports with respect to symptoms of schizoaffective disorder are not credible.  The weight of the evidence is therefore against a nexus between the current psychiatric disorder and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for alcohol dependence and polysubstance abuse is denied.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


